Motion by petitioner, pursuant to section 90 of the Judiciary Law, (1) to suspend respondent Frederick P. Roland, an attorney and counselor at law admitted to practice in the Appellate Division of the Supreme Court, First Judicial Department, on January 5,1955, from the practice of law, upon his conviction in the United States District Court for the Southern District of New York, on January 31, 1984, after trial of willfully and knowingly offering gratuities, unlawfully, in violation of the statute (US Code, tit 18, § 201, subd [f]), a serious crime, (2) for leave to institute a disciplinary proceeding against the respondent to punish him for his acts of professional misconduct and (3) to appoint a special referee to hear and report on the issues. H Motion granted. 11 The respondent, Frederick P. Roland, is suspended forthwith from the practice of law, until the further order of this court. 11 The Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court against the respondent based upon the acts which constituted the professional misconduct in connection with the judgment of conviction and on any other charges of professional misconduct by the respondent which may come to the Committee’s attention. 11 Gary L. Casella, Esq., Chief Counsel for the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plains, New York, is designated as counsel to prosecute the proceeding on behalf of the Committee. 11 The matter is referred to Hon. P. Raymond Sirignano (a retired Justice of the Supreme Court), 72 Douglas Place, Mount Vernon, New York, as special referee, to hear and to report. Mollen, P. J., Titone, Lazer, Mangano and Brown, JJ., concur.